Arthur H. Healey, J.,
dissenting. I dissent because I cannot participate with the majority in using the record made in the trial court to achieve a result which legal analysis cannot sustain. Unlike the majority, I conclude that the trial court did commit reversible error in permitting the defendant to represent himself at the trial. In short, the record does not affirmatively demonstrate, as it must, a valid waiver of the defendant’s constitutional right to counsel.
In the landmark case on waiver of the right to counsel, Johnson v. Zerbst, 304 U.S. 458, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938), the United States Supreme Court defined waiver as “an intentional relinquishment or abandonment of a known right or privilege” and counseled that any such waiver should be “intelligent and competent.” Id., 464-65. Johnson, in requiring that such waivers be intelligent and voluntary, stated that such a determination “must depend, in each case, upon the particular facts and circumstances surrounding that case, including the background, experience and conduct of the accused.” Johnson v. Zerbst, supra. Over the years since Johnson, the Supreme Court, although the language may have varied, has consistently con*548firmed this position. Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268 (1942) (accused may waive counsel “if he knows what he is doing and his choice is made with eyes open”); Von Moltke v. Gillies, 332 U.S. 708, 727, 68 S. Ct. 316, 92 L. Ed. 309 (1948) (waiver must be made “competently, intelligently, and with full understanding of the implications”); Carnley v. Cochran, 369 U.S. 506, 513, 82 S. Ct. 884, 8 L. Ed. 2d 70 (1962) (accused must “intelligently and understandingly waive the assistance of counsel”); Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975) (accused must “ ‘knowingly and intelligently’ forgo those relinquished benefits [associated with the right to counsel]”).
In Faretta v. California, supra, the United States Supreme Court recognized for the first time the independent constitutional right of a defendant in a state criminal trial to proceed without counsel (pro se) when waiver of the right to counsel is knowingly and intelligently made. Faretta v. California, supra, 807, 835. The Faretta majority pointed out that when an accused manages his own defense, he relinquishes, as a purely factual matter, many of the traditional benefits associated with the right to counsel and it is “[f]or this reason . . . [h]e must ‘knowingly and intelligently’ forgo those relinquished benefits.” Faretta v. California, supra, 835. This directly invokes the waiver command of Johnson v. Zerbst, supra.
Practice Book § 961 specifically sets out those crucial constitutional concerns vital to the finding of a valid waiver of the right to counsel by a criminal defendant. It requires that, prior to such a finding, the court make a “thorough inquiry” and be “satisfied” that those concerns articulated by the rule have been met. There is no mandate that a trial court, in discharging this duty, adopt a “precise litany of questions” to be “satisfied.” *549See Abney v. United States, 464 A.2d 106, 108 (D.C. 1983). In passing on claims of waiver of counsel, the inquiries need not be so restricted that “the fjjudge [must] mount the bench with a script in his hand.” Sappington v. United States, 468 F.2d 1378, 1380, (8th Cir. 1972). I favor the rejoinder of the Seventh Circuit Court of Appeals to the “pejorative script-in-hand phraseology” of Sappington that inquiries under such a rule “require precisely that—not a script, perhaps, but some sort of checklist, as a prompter, so that whatever form the dialogue takes, all of the necessary lines will be delivered.” United States v. Fels, 599 F.2d 142, 149 n.6 (7th Cir. 1979). A “thorough inquiry,” however, is necessary. While the provisions of the rule do not completely lend themselves to a purely question and answer format, they eminently furnish the crucial constitutional considerations into which the “thorough inquiry” must be made.
A constitutionally acceptable canvass encompasses not only the direct advisement of the defendant’s right to counsel, but an inquiry that elicits from the defendant bases for determining: whether he possesses the intelligence and capacity to appreciate the consequences of his decision to represent himself; his comprehension of the nature of the charges and proceedings, the range of permissible punishments and any additional facts essential to a broad understanding of the case; and that he has been made aware of the dangers and disadvantages of self-representation. This “thorough inquiry” is not restricted, when the circumstances reasonably indicate, to just a colloquy between the judge and the defendant, but the components of that inquiry must appear on the record. The rule contemplates that the court be “satisfied” of certain matters which obviously call for the court to assess information which, in a given case, may not be elicited by a mere question and answer formulation between the court and the *550defendant. Such information, considered together with that which does come from such a formulation, includes a trial court’s assessment of such matters as the defendant’s demeanor and articulation; see People v. Anderson, 398 Mich. 361, 247 N.W.2d 857 (1976); his prior experience with the criminal justice system; see, e.g., United States v. Bailey, 675 F.2d 1292, 1302 (D.C. Cir. 1982); Maynard v. Meachum, 545 F.2d 273, 279 (1st Cir. 1976); and the defendant’s “background, experience, and conduct”; Johnson v. Zerbst, supra, 464.
I agree that appellate courts are interested in substance and not in form. Spanbauer v. Burke, 374 F.2d 67, 74 (7th Cir. 1966), cert. denied, 389 U.S. 861, 88 S. Ct. 111, 19 L. Ed. 2d 127 (1967); People v. Jackson, 59 Ill. App. 3d 1004, 376 N.E.2d 685 (1978); Commonwealth v. Fillippini, 2 Mass. App. 179, 182, 310 N.E.2d 147 (1974); Pickens v. State, 96 Wis. 2d 549, 292 N.W.2d 601 (1980) (right to counsel cases). But the record itself must demonstrate that substance which establishes that there was a valid waiver of a constitutional right, which “[is] knowing and intelligent, [and] accomplished with sufficient awareness of the relevant circumstances and likely consequences. Brady v. United States, 397 U.S. 742, 748, 90 S. Ct. 1463, 25 L. Ed. 2d 747 [1970]; Johnson v. Zerbst, 304 U.S. 458, 58 S. Ct. 1019, 82 L. Ed. 1461 [1938] . . . .” State v. Reed, 174 Conn. 287, 293-94, 386 A.2d 243 (1978); see State v. Toste, 178 Conn. 626, 630, 424 A.2d 293 (1979). Indeed, it must be remembered that “ ‘[cjourts indulge every reasonable presumption against waiver.’ ” Johnson v. Zerbst, supra, 464; Carnley v. Cochran, 369 U.S. 506, 514, 82 S. Ct. 884, 8 L. Ed. 2d 70 (1962); State v. Marion, 175 Conn. 211, 218, 397 A.2d 533 (1978); State v. Bugbee, 161 Conn. 531, 534, 290 A.2d 332 (1971). Applying the foregoing considerations, I cannot conclude that the record establishes a valid waiver of the defendant’s federal constitutional sixth amendment *551right to counsel which article first, § 8, of the Connecticut constitution “similarly states.” Palmer v. Adams, 162 Conn. 316, 320, 294 A.2d 297 (1972).
I note that the majority says that “[t]he contention of the defendant that his colloquy with the court was inadequate to satisfy the remaining criteria of Practice Book § 961 for an effective waiver seems to rely upon the absence of any ritualistic formal inquiry specifically referenced to [him].” (Emphasis added.) This is not an accurate statement of the defendant’s claim. His claim is clear: the record before us from the trial court does not affirmatively demonstrate a valid waiver by him of his constitutional right to counsel under Practice Book § 961. In doing so, he maintains that there was no valid waiver prior to his selection of the jury without the assistance of counsel. In essence, a fair reading of the briefs filed on behalf of the defendant shows beyond question that his claim is not one grounded on lack of form but one clearly aimed at the constitutionally defective “substance” proffered to support the alleged waiver.
Although it is a Practice Book rule and not a statute, the rules of statutory construction are “clearly applicable” to § 961, including the tenet that “[e]very portion of a statute is presumed to have a separate and independent meaning.” State v. Cook, 183 Conn. 520, 521-22, 441 A.2d 41 (1981). Moreover, “[i]t has long been recognized that . . . rules of criminal procedure are to be strictly construed . . . .” State v. Cook, supra. To conclude that the rule of strict construction does not apply to § 961 would ignore the established law of this state. State v. Cook, supra. The analysis of the majority opts to forgo that construction.
I agree that in accordance with Practice Book § 961 (1) the defendant was clearly advised of his right to the assistance of counsel. The remaining subsections *552of § 961 accommodate themselves to a collective consideration since they involve certain associated constitutional concerns. I disagree with the majority because the record before us from the trial court does not establish that these concerns have been “satisfied.”
The majority states that “[b]oth in the trial court and before us [the defendant] appeared to be highly articulate, perceptive and quite capable of protecting his interests.” Our function is to review, not to find facts. See, e.g., Pelc v. Danbury, 166 Conn. 364, 366, 349 A.2d 825 (1974). Therefore, I deem it improper for the majority to use its perceptions and assessments of this defendant from his oral argument before us as any basis for matters that, under every relevant legal consideration, must be in the trial court record which we are to review.
My colleagues say that “[e]ven a casual reading of the transcript” makes it “apparent” that the defendant possessed “the intelligence and capacity to appreciate the consequences of the decision to represent himself.” There is nothing in the record, however, concerning his education. The record also discloses that very little of his background, conduct and experience was known or apparent to the court at the time it decided to permit him to conduct the jury selection process. The state indicated that it knew the defendant had “proceeded in GA 6 [New Haven] on another case earlier in the year and apparently without a fifty-four-forty taking place prior to that case.”1 Insofar as this would appear to relate to his experience or conduct the *553record does not disclose that this prior experience was developed or inquired of at all toward making a record that this defendant had indeed been through a prior criminal justice experience and should have some appreciation, comprehension and awareness of the problems attending self-representation. There is nothing further at all on the record before the trial judge concerning this earlier criminal case. Additionally, there is absolutely no indication on the record that the trial court took judicial notice of the record of that earlier proceeding.
Moreover, the reference to that prior criminal case came up in the context of his competency to stand trial. In that regard, his own attorney indicated to the court his difficulty in dealing with the defendant, including the statement that “[the defendant] certainly is not capable of assisting me, that’s for sure. Whether or not that presents a mental incapacity, I would like a psychiatrist to determine. ” (Emphasis added.) Such a statement, in and of itself, should have triggered the “thorough inquiry” that § 961 requires. It did not.
Noteworthy by its careful silence is the majority’s impression that the trial court need not take an affirmative stance, although Practice Book § 961 so requires, in eliciting from a defendant himself whether he is knowingly and intelligently waiving the right to counsel which long ago the United States Supreme Court denominated as a right of “peculiar sacredness.” Avery v. Alabama, 308 U.S. 444, 447, 60 S. Ct. 321, 84 L. Ed. 377 (1940). Finding a valid waiver of this right is not a matter of judicial osmosis dredged from a record by “isolated bits and pieces” which, in totality, do not constitute a valid waiver. United States v. Harlan, 696 F.2d 5, 7 (1st Cir. 1982). The trial court “must make a penetrating and comprehensive examination” to assess the validity of the waiver. State v. Chavis, 31 Wash. App. 784, 790, 644 P.2d 1202 (1982); see United *554States v. Welty, 674 F.2d 185, 189 (3d Cir. 1982); United States ex rel. Martinez v. Thomas, 526 F.2d 750, 755 (2d Cir. 1975).
The question “ultimately is [one of] the subjective understanding of the accused rather than the quality or the content of the explanation provided, [and] the court should question the accused in a manner designed to reveal [his] understanding. ” State v. Chavis, supra; see United States ex rel. Miner v. Erickson, 428 F.2d 623, 636 (8th Cir. 1970). Even the best that can be done with the facts here does not establish, consistent with the Johnson v. Zerbst standard, that subjective understanding by this defendant of those constitutional protections he is “waiving.” The constitutional imperative is that the defendant understand before he decides to waive. Justice Holmes once said that “constitutional law like other mortal contrivances has to take some chances . . . .” Blinn v. Nelson, 222 U.S. 1, 7, 32 S. Ct. 1, 56 L. Ed. 65 (1911). Holmes, however, said that in a civil, and not a criminal, case. I submit that where the waiver of the right to counsel is involved, that chance should not be taken.
Section 961 (2) speaks to the “intelligence” of a defendant. “ ‘Intelligence’ requires [a] recognition of the constitutional right, while ‘abandonment’ signifies conscious relinquishment.” (Emphasis added.) United States v. Thevis, 84 F.R.D. 57, 72 (N.D. Ga. 1979), cert. denied, 459 U.S. 825, 103 S. Ct. 57, 74 L. Ed. 2d 61 (1982). Section 961 (2) also speaks to a defendant’s “capacity to appreciate the consequences of the decision to represent himself.” To “appreciate” a consequence or circumstance connotes a judgment or decision made with heightened perception or understanding. See Webster’s Third New International Dictionary. In this context, “appreciate” means more than mere abstract knowledge of a relevant consequence or circumstance; knowledge alone, divorced from an *555appreciation of that knowledge, brings little impact upon a meaningful evaluation of that knowledge by a defendant. Moreover, such an appreciation can hardly be found if a defendant has not been made aware of the dangers and disadvantages of self-representation as required by § 961 (4), which, of necessity, also includes a “thorough inquiry” of his comprehension of the charges, the proceedings, the range of permissible punishment, and any additional facts fairly essential to a broad understanding of the case by him under § 961 (3). In this constitutional inquiry, a trial court can be “satisified” that a particular defendant has validly waived his right to counsel only where that defendant is found to be a person who can properly appreciate the consequences of an informed decision which, in turn, involves a demonstrated awareness of what that choice means to him in the context of the particular proceedings.
The mere objection by the defendant to the filing of the substituted information, his objection to the composition of the jury panel, his request for a continuance and his request for copies of “his” motions (none of which he had filed and all of which had been filed by his attorneys), along with his post jury selection requests, which occurred after the alleged waiver, provide little support for the majority’s “indelible impression” left by the transcript that the defendant “was highly sophisticated for a lay person in his knowledge of criminal law and procedure.” It is what the defendant “truly understood”; Piankhy v. Cuyler, 703 F.2d 728, 732 (3d Cir. 1983); not his alleged “sophistication” which goes to the core of a valid waiver.
I do not find that the requirement of § 961 (3), that there be a comprehension of “the nature of the charges and proceedings, the range of permissible punishments, and any additional facts essential to a broad understanding of the case” was “satisfied.” I have difficulty *556accepting the majority’s application of Henderson v. Morgan, 426 U.S. 637, 96 S. Ct. 2253, 49 L. Ed. 2d 108 (1976), where the United States Supreme Court said, in a case involving the validity of a guilty plea, that “it may be appropriate to presume that in most cases defense counsel routinely explain the nature of the offense in sufficient detail to give the accused notice of what he is being asked to admit.” Henderson v. Morgan, supra, 647. In Henderson, an essential element of the crime was not explained to the defendant either by his attorney or in the court’s canvass of his plea. An expansion of this narrow presumption, used in the context of guilty pleas, to establish, inter alia, the defendant’s comprehension of any fact relating to a broad understanding of the case substantially swallows up the constitutional inquiries required by § 961.
Much stress is also laid on the claim that the defendant was “fully aware” that he was charged with two counts of robbery in the first degree and that his attorney twice mentioned that these crimes carried a “penalty of 20 to 40.” Once again, there is no indication of any “thorough inquiry” by the court into the defendant’s understanding to justify the statement that he was “fully aware.” For example, nothing appears in the record about whether guilty verdicts could or would possibly result in consecutive sentences or what effect his prior record might have on punishment. One court, in conceding that the defendant “may well” have been aware of the range of permissible punishments he faced because he had four prior felonies and was presently serving a state penitentiary sentence, set aside an alleged waiver of his right to counsel saying that “none of [those] conjectures [was] confirmed by the record.” United States v. Gipson, 693 F.2d 109, 112 (10th Cir. 1982), cert. denied, 459 U.S. 1216, 103 S. Ct. 1218, 75 L. Ed. 2d 455 (1983). The same applies in this case. The scant admonitions by the court concerning the defend*557ant’s selection of the jury hardly “brought home” to him the critical nature of that stage of the proceedings. See State v. Chavis, supra.
Finally, I also cannot conclude that the trial court record establishes that the defendant had “been made aware of the dangers and disadvantages of self-representation.” Practice Book § 961 (4). At the trial, the state certainly alerted the court that the defendant “has to be informed and told the rights he gives up or the problems that develop with a pro se representation as opposed to an attorney; the type of things that he would not be aware of that attorneys might and so on.” The majority maintains that this “certainly alerted” the defendant that he would be giving up his right to experienced counsel and would “encounter problems” of which only an attorney would be aware. Again, the relevant constitutional consideration is not what “alerted” the defendant, not some conjectural subliminal prompting to him, but what the record actually shows he understood he was giving up. Faretta v. California, supra.
“Obviously, the Constitution does not require a trial judge to give an insistent pro se defendant a short course in criminal law and procedure; a defendant’s ‘technical legal knowledge, as such, [is] not relevant to an assessment of his knowing exercise of the right to defend himself.’ ” Hsu v. United States, 392 A.2d 972, 984 (D.C. 1978), quoting in part from Faretta v. California, supra, 836. The constitutional concerns, however, that are admittedly in § 961, require a “thorough inquiry” which must appear on the record. This record falls far short of this. To conclude otherwise is judicial blinking at the mandate that the record establish that the defendant “ ‘knows what he is doing and his choice is made with eyes open.’ ” Faretta v. Califor*558nia, supra, 835, citing Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268 (1942).
Therefore, I dissent and would order a new trial.

 At that time, the state also said, “I don’t know that there is any psychiatric materials as a result of that [prior case] or if there were any problems in that case which might affect these proceedings.”
The state was referring to General Statutes § 54-40 which is now encompassed by General Statutes § 54-56d. This statute, which concerns the competency of an accused to stand trial, involves his ability to understand the proceedings against him or assist in his own defense.